Name: 1719/1999/EC: Decision of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  executive power and public service;  information and information processing;  European construction
 Date Published: 1999-08-03

 Avis juridique important|31999D17191719/1999/EC: Decision of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA) Official Journal L 203 , 03/08/1999 P. 0001 - 0008DECISION No 1719/1999/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 12 July 1999on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),(1) Whereas the Council, in its resolution of 20 June 1994(5), emphasised the need for coordination with regard to information exchange between administrations;(2) Whereas the Council, in its resolution of 21 November 1996(6), established new policy priorities regarding the information society;(3) Whereas the Commission, in its Communication of 19 July 1994, proposed an action plan for the information society;(4) Whereas the Commission has proposed an action plan for the single market;(5) Whereas the European Parliament, in its resolution of 12 June 1997(7), invited the European Union and the Member States to take action with regard to the development and application of new information and communication technologies (ICT) in the next decade;(6) Whereas the European Parliament and the Council, in Decision No 2717/95/EC(8), adopted a series of guidelines for the development of Euro-ISDN as a trans-European network;(7) Whereas the European Parliament and the Council, in Decision No 1336/97/EC(9), adopted a series of guidelines for trans-European telecommunication networks;(8) Whereas, in order to establish economic and monetary union and to implement Community policies and activities, it is necessary for Member State administrations and the Community to access, exchange and process increasing amounts of information;(9) Whereas, in order to exercise the powers conferred on them, it is necessary for Community institutions to access, exchange and process increasing amounts of information;(10) Whereas the efficient, effective and secure exchange of processable information requires the availability of integrated data communication systems, hereinafter referred to as telematic networks;(11) Whereas telematic networks linking the information systems of the Member State administrations and the Community across Europe are trans-European telecommunication networks for administrations;(12) Whereas the smooth functioning of the internal market and the elimination of obstacles to communication between public administrations and the private sector are important factors for the prosperity and competitiveness of Community industry;(13) Whereas use of telematic networks can contribute to the protection of the financial interests of the Community and to the fight against fraud;(14) Whereas Member States should take account of the telematic networks developed within the framework of Community action in the development of the projects they carry out together in areas included in the Treaty establishing the European Community as a consequence of the Treaty of Amsterdam and in other areas subject to the Treaty on European Union, as well as any other action they may carry out that meets the objectives of the Treaty establishing the European Community, and in particular Articles 3(d), 14, 18 and 39 thereof;(15) Whereas the modification and enhancement of telematic networks may be required during the preparation for the enlargement of the European Union;(16) Whereas responsive and transparent public administrations will encourage citizens of the European Union to reap the benefits of the information society;(17) Whereas the Community is a user or a beneficiary of those telematic networks which support the Community policies and activities, interinstitutional communication and economic and monetary union;(18) Whereas the task of establishing such networks is incumbent on both the Community and the Member States;(19) Whereas it is essential to maximise the use of standards, publicly available specifications and public domain applications to ensure seamless interoperability in order to achieve economies of scale and to increase the benefits of such networks;(20) Whereas, by means of coordinated development, such networks should converge towards a common telematic interface between the Community and the Member States;(21) Whereas, in order to make efficient use of the Community's financial resources, it is necessary to share the cost of such networks between the Member States and the Community on an equitable basis and, at the same time, to avoid needless proliferation of equipment, repetition of investigations and diversity of approach;(22) Whereas the Member States shall in principle each bear the cost incurred by their own implementation of IDA projects and services;(23) Whereas there is thus a need to define specific guidelines of general application to all such networks, as well as a specific financial framework for projects of common interest under such guidelines;(24) Whereas, in accordance with the principles of subsidiarity and proportionality established by Article 5 of the Treaty, the objective of establishing such networks cannot be adequately attained by the Member States and can therefore, by reason of the scale and effects of the proposed action, be better attained at Community level; whereas the proposed action does not go beyond what is necessary to achieve the said objective;(25) Whereas the implementation of the Agreement on the European Economic Area and the association agreements with the European Community requires the relevant telematic networks to be modified and enhanced;(26) Whereas there is an inherent international dimension to telematic networks and electronic communication;(27) Whereas the measures aimed at ensuring the interoperability of telematic networks between administrations are in accordance with the priorities adopted in relation to the guidelines for trans-European telecommunication networks;(28) Whereas actions have been carried out under Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA)(10); whereas the Court of Justice annulled Decision 95/468/EC on 28 May 1998; whereas the effects of the measures taken by the Commission on the basis of this Decision before annulment by the Court are maintained;(29) Whereas this Decision establishes a financial framework which should be the principal point of reference, within the meaning of point 1 of the Declaration of the European Parliament, the Council and the Commission of 6 March 1995(11), for the budgetary authority for the purposes of the annual budgetary procedure;(30) Whereas a modus vivendi between the European Parliament, the Council and the Commission concerning the implementing measures for acts adopted in accordance with the procedure laid down in Article 251 of the Treaty was concluded on 20 December 1994(12),HAVE ADOPTED THIS DECISION:Article 1Scope and objectives1. The Community, in cooperation with the Member States, shall act in the field of trans-European telematic networks for administrations and shall take the measures set out in this Decision with the following objectives:(a) the establishment of operational, interoperable, trans-European telematic networks between Member State administrations, whether national or regional, as well as between such administrations and the Community institutions and bodies as appropriate, enabling the efficient, effective and secure interchange of information in order to support the establishment of economic and monetary union and in order for the Member States and the Community to implement, within their respective areas of competence, the Community policies and activities referred to in Articles 3 and 4 of the Treaty, taking into account work already under way in existing Community or Member State programmes;(b) the establishment of integrated telematic networks for the facilitation of communication between the Community institutions and in support of the Community decision-making process.2. This Decision covers all networks under the IDA programme.Article 2DefinitionsFor the purpose of this Decision, the following definitions shall apply:(a) "telematic network": a comprehensive data-communication system, comprising not only the physical infrastructure and connections, but also the service and application layers which are built on top of this infrastructure, thus enabling the interchange of information electronically between organisations and individuals;(b) "IDA network": a trans-European telematic network for administrations established or continued under this Decision. Such a network is established on the initiative of the Community as a user of, or a party to, the network or as a beneficiary having an interest in ensuring its implementation;(c) "sectoral network": a trans-European telematic network for administrations or a set of services and applications, devoted to the implementation or the administrative support of one particular Community policy, activity or objective which is hereinafter referred to as an "administrative sector";(d) "IDA project": a set of interrelated actions which are undertaken or continued under this Decision, as identified in the Annex, and which concern the establishment or enhancement of sectoral networks.Article 3Projects of common interest1. In order to achieve the objectives laid down in Article 1, the Community and the Member States shall implement projects of common interest as set out in the Annex.2. Implementation of such projects shall be carried out in accordance with the IDA work programme and with global implementation plans as described in Article 5.Article 4PrioritiesFor the purpose of establishing the IDA work programme, and in the allocation of Community financial resources to IDA projects, priority shall be given to those projects which enhance the economic viability of public administrations, European Community institutions, Member States and the regions, and which, by means of the establishment or enhancement of a sectoral network:(a) directly contribute to removing the obstacles to the free movement of goods, persons, services and capital; or(b) directly contribute to the successful implementation or the satisfactory operation of economic and monetary union; or(c) encourage interinstitutional cooperation between the Community institutions as well as between the latter and national and regional administrations, including national and regional parliaments; or(d) contribute to the protection of the financial interests of the Community and the Member States or to the fight against fraud; or(e) facilitate the preparation for the enlargement of the European Union; or(f) facilitate industrial competitiveness in the Community, with particular emphasis on the competitiveness of small and medium-sized enterprises; or(g) provide benefits to persons in the European Union.Article 5Broad lines for implementation1. In implementing IDA projects, the principles set out in this Article shall be observed.2. The implementation of an IDA project shall require a legal basis. For the purpose of this Decision, an IDA project shall be considered to fulfil this requirement when the network or networks concerned support communication between administrations in the framework of the implementation of one or several Community acts.The first subparagraph shall not apply to projects that support interinstitutional communication or the Community decision-making process, or to common activities for the support of two or more IDA projects.3. IDA projects shall comprise all actions necessary for the establishment or enhancement of sectoral networks, including feasibility studies and demonstrations, the establishment of working groups of Member State and Community experts, and the procurement of goods and services for the Community, as appropriate.4. IDA projects shall include a preparatory phase, a feasibility phase, a development and validation phase, and an implementation phase.The preparatory phase shall lead to the establishment of a preparatory report comprising the objectives, scope and rationale of the project and in particular the anticipated costs and benefits, as well as the achievement of the necessary commitment and understanding among the participants through appropriate consultation.The feasibility phase shall lead to the establishment of a global implementation plan which shall comprise:(a) a description of the network or networks intended to be established under the project in terms of their objectives, functionalities, participants and technical approach;(b) the assignment of roles and tasks to the Community and to the Member States throughout the subsequent development and validation and implementation phases;(c) a detailed description of the expected benefits which includes assessment criteria for measuring those benefits beyond the implementation phase;(d) a schema which defines an equitable sharing between the Community and the Member States of the operational and maintenance costs of the networks concerned on conclusion of the implementation phase.During the development and validation phase, the solution proposed for the network or networks concerned may, if relevant, be constructed, tested, evaluated and monitored on a small scale, and the results shall be used to adjust the global implementation plan accordingly.During the implementation phase, the fully functional network or networks concerned shall be established in accordance with the global implementation plan.5. IDA projects shall build on the horizontal actions and measures undertaken by the Community within the framework of European Parliament and Council Decision 1720/1999/EC of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA)(13); in particular, common generic services and applications shall be used where appropriate.6. The initiation and implementation of an IDA project, the definition of its phases, as well as the definition of user requirements, both technical and functional, for the network or networks concerned under such a project, shall be made within the framework of the Community policy or activity concerned and controlled in accordance with the applicable committee procedure, if any.Where no sectoral committee procedure applies, the Community and the Member States shall set up sectoral groups of experts to examine these issues.The conclusions resulting from sectoral committees and groups of experts shall be reported by the Commission to the committee referred to in Article 8 together with its proposals for the measures referred to in Article 7.7. Each IDA project shall be technically specified with reference to European standards or publicly available specifications, such as open Internet standards, as appropriate, in order to ensure a high degree of interoperability between national and Community systems within and across administrative sectors and with the private sector. Particular account shall be taken of Community guidelines and support tools in the area of standardisation in public procurement for information and communication technologies (ICT) systems and services.8. The definition and implementation of each IDA project shall build on suitable results achieved by other relevant Community activities, in particular the Community research and technological development programmes and the Community activities in the field of trans-European telecommunication networks.9. A post-implementation review of each IDA project shall be carried out in coordination with the Member States within the framework of the Community policy or activity concerned and presented to the relevant sectoral committee and to the committee referred to in Article 8 within one year following the end of the implementation phase. This review shall include cost-benefit analysis.Article 6Community financial contribution1. In the implementation of IDA projects, the Community shall bear costs in proportion to its interest.2. The financial contribution of the Community for each IDA project shall be determined in accordance with paragraphs 3 to 7. This contribution does not include any costs arising from the continued use of applications or specifications which contradict the priorities or the requirements of this Decision or of European Parliament and Council Decision 1720/1999/EC.3. In the preparatory and feasibility phases of a project, the Community contribution may cover the full cost of the necessary studies.4. In the development and validation phase and in the implementation phase of a project, the Community shall bear the cost of those tasks which are assigned to it in the global implementation plan of that project.5. The Community may contribute, in exceptional cases and in accordance with the procedure laid down in Article 8, by means if direct grants to the costs incurred by one or more Member States, in order for such Member States to carry out:(a) activities relating to an IDA project or network which are deemed to be of benefit to other participants or to other IDA projects or networks,(b) an enhancement of a system which is deemed necessary in order to improve or simplify the overall implementation of a particular IDA network.The intended grants will be specified in the IDA work programme for each IDA project or network concerned and for the current budgetary year, in terms of their maximum allowable value, the expected benefits to IDA projects and networks, the objectives to be achieved, the beneficiary administrations in the Member States and the tasks to be financed by means of such grants.Other than in exceptional circumstances, grants shall not exceed one half of the expenditure actually incurred by each beneficiary Member State in implementing the tasks for which the grant is given.6. Community funding under this Decision shall cease on completion of the implementation phase of an IDA project; however, further funding may exceptionally, and in accordance with the procedure laid down in Article 8, be granted under this Decision in order to cover all or part of the cost of the operation and maintenance of an IDA network until the end of the year following the year in which its implementation is completed.7. The Community may also, within the framework of this Decision and until the end of 1999, bear the cost of the operation and maintenance of those IDA networks which are continued under this Decision and which are already operational on the date of entry into force of this Decision.8. The financial resources provided for under this Decision shall not, in principle, be assigned to projects or phases of projects which benefit from other sources of Community funding.Article 7Implementation1. The Commission shall implement the Community action set out in Articles 3 to 6.2. The procedure set out in Article 8 shall apply in respect of the approval, on the basis of compliance with the priorities established in Article 4 and the principles laid down in Article 5, of the section of the IDA work programme concerning the implementation of this Decision, which the Commission shall draw up at yearly intervals. The IDA work programme shall include a breakdown of past expenditure by project for the previous year(s).3. The procedure set out in Article 8 shall apply in respect of the approval, on the basis of its compliance with the principles laid down in Article 5, of the preparatory report and of the global implementation plan of each IDA project at the end of the feasibility phase and at the end of the development and validation phase, as well as the approval of any subsequent substantial amendments to that implementation plan.4. The procedure set out in Article 8 shall apply in respect of the approval, on the basis of the priorities laid down in Article 4 and the principles laid down in Articles 5 and 6, of the breakdown by project of the yearly budgetary expenditure under this Decision. Proposals for any budgetary changes of more than EUR 250000 per project line within a year, shall also be subject to this procedure.5. The technical specifications of calls for tender to be issued in the implementation of this Decision shall, for contract values in excess of EUR 500000 be defined in coordination with the Member States.Article 8Committee procedure1. The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by a representative of the Commission. This committee shall be called the Telematics between Administrations Committee (TAC).The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a timelimit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 205(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication;the Council, acting by a qualified majority, may take a different decision within the timelimit referred to in the previous subparagraph.2. The Commission shall report annually to the TAC on the implementation of this Decision.Article 9Review and evaluation1. The Commission shall, in coordination with the Member States, carry out an evaluation of the implementation of this Decision at two-yearly intervals.2. The evaluation shall establish the progress and current status of the projects of common interest identified in the Annex.The evaluation shall also examine, in the light of the expenditure incurred by the Community, the benefits yielded by IDA networks to the Community for the advancement of common policies and institutional cooperation, the Member States, Community industry and citizens of the European Union and identify areas for potential improvement and verify synergy with other Community activities in the field of trans-European telecommunication networks.3. The Commission shall forward its evaluation to the European Parliament and the Council, once the TAC has examined it, together with any appropriate proposal for the amendment of the Annex. The evaluations shall be forwarded no later than the draft budget for the years 2001, 2003 and 2005 respectively.Article 10Extension to the EEA and associated countries1. The IDA programme may be opened, within the framework of their respective agreements with the European Community, to participation by the countries of the European Economic Area and the associated countries of central and eastern Europe and Cyprus in projects of common interest which are relevant to such agreements.2. In the course of implementing projects, cooperation with non-member countries and with international organisations or bodies, as appropriate, shall be encouraged.Article 11Other sectoral networks1. With regard to the establishment or enhancement of all other sectoral networks which are not IDA projects (hereinafter "other sectoral networks"), Member States and the Community shall, in accordance with the relevant provisions of Community legislation governing the implementation of those sectoral networks, ensure that paragraphs 2 to 6 are complied with.2. The other sectoral networks shall make use of the horizontal actions and measures undertaken by the Community within the framework of European Parliament and Council Decision 1720/1999/EC, unless those actions and measures are inappropriate to meet the user requirements of the other sectoral networks.3. Each of the other sectoral networks shall be technically specified with reference to European standards or publicly available specifications, such as open Internet standards, as appropriate, in order to ensure a high degree of interoperability between national and Community systems within and across administrative sectors and with the private sector. Particular account shall be taken of Community guidelines and support tools in the area of standardisation in public procurement for ICT systems and services.4. In the definition and implementation of each of the other sectoral networks, care shall be taken to build on suitable results achieved by other relevant Community activities, in particular the Community research and technological development programmes and the Community activities in the field of trans-European telecommunication networks.5. A post-implementation review of each of the other sectoral networks shall be carried out.6. In the implementation of the other sectoral networks the Community shall bear costs in proportion to its interest.7. By 3 October 1999, and at yearly intervals thereafter, the Commission shall forward to the TAC a report on the implementation of paragraphs 1 to 6. In that report, the Commission shall specify any relevant user requirements that prevent other sectoral networks from making use of generic services under paragraph 2, and discuss the possibility of upgrading those generic services in order to meet those user requirements.Article 12Financial frameworkThe financial framework for Community action under this Decision for the period 1998 to 2000 shall be EUR 38,5 million.Annual appropriations shall be authorised by the budgetary authority within the limit of the financial perspective.Article 13Entry into forceThis Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the day that of its publication and shall apply until 31 December 2004.Article 14AddresseesThis Decision is addressed to the Member States.Done at Brussels, 12 July 1999.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentS. NIINISTÃ (1) OJ C 54, 21.2.1998, p. 3 andOJ C 23, 28.1.1999, p. 8.(2) OJ C 214, 10.7.1998, p. 33.(3) OJ C 251, 10.8.1998, p. 1.(4) Opinion of the European Parliament of 18 November 1998 (OJ C 379, 7.12.1998, p. 68), Council Common Position of 21 December 1998 (OJ C 55, 25.2.1999, p. 1) and Decision of the European Parliament of 13 April 1999 (OJ C 219, 30.7.1999). Council Decision of 21 June 1999.(5) OJ C 181, 2.7.1994, p. 1.(6) OJ C 376, 12.12.1996, p. 1.(7) OJ C 200, 30.6.1997, p. 196.(8) OJ L 282, 24.11.1995, p. 16.(9) OJ L 183, 11.7.1997, p. 12.(10) OJ L 269, 11.11.1995, p. 23.(11) OJ C 102, 4.4.1996, p. 4.(12) OJ C 102, 4.4.1996, p. 1.(13) See page 9 of this Official Journal.ANNEXPROJECTS OF COMMON INTEREST IN THE SPHERE OF TRANS-EUROPEAN NETWORKS FOR THE INTERCHANGE OF DATA BETWEEN ADMINISTRATIONSThe following projects shall be projects of common interest under the IDA programme:A. IN GENERAL1. Development and implementation of telematic networks supporting EMU and Community policies and activities (in accordance with section B), interinstitutional information exchange (in accordance with section C), as well as the globalisation of IDA networks (in accordance with section D).2. Continuation and enhancement of sectoral projects and networks undertaken under Council Decision 95/468/EC, with the exception of the networks referred to in section E.3. Implementation of those networks required for the functioning of the European Agencies and bodies and in support of the legal framework arising from the creation of the European Agencies.4. Implementation of networks in the field of policies related to the free movement of persons, in so far as they are required to support the action of the Community and/or the Member States under the Treaty establishing the European Community.5. Implementation of those networks which, within the framework of the Community policies and activities and in unforseen circumstances, are urgently required to support the action of the Community and the Member States, inter alia, in protecting the life and health of humans, animals and plants, the rights of European consumers, the living conditions of persons in the European Union, or the fundamental interests of the Community.B. SPECIFIC NETWORKS SUPPORTING EMU AND COMMUNITY POLICIES AND ACTIVITIES1. Telematic networks concerning economic and monetary policy, notably to facilitate the monitoring of compliance with convergence criteria and the introduction of the euro.2. Telematic networks concerning the enlargement of the European Union, notably through the implementation of efficient electronic communication between, on one side, the translation services of the Commission and the Council and, on the other side, the temporary translation/revision offices that may be set up in each candidate country.3. Telematic networks concerning regional and cohesion policies, notably to facilitate the collection, management, and dissemination of information concerning the implementation of regional and cohesion policies at the level of central and regional administration.4. Telematic networks concerning Community funding, notably to create an interface to existing Commission databases in order to facilitate the access of European organisations, and particularly SMEs, to Community sources of funding.5. Telematic networks in the area of statistics, notably regarding the collection and dissemination of statistical information.6. Telematic networks in the area of publication of official documents.7. Telematic networks in the agricultural and fisheries sectors, notably regarding support for the management of agricultural markets and structure, more efficient financial management, exchange of farm accounts data (RICA) between national agencies and the Commission, and the fight against fraud.8. Telematic networks in the industry sector, notably concerning the exchange of information between administrations in charge of industrial affairs, and between such administrations and industry federations, for the exchange of data regarding automobile type-approval data interchange between administrations, as well as services to simplify and improve the process of administrative form filling.9. Telematic networks concerning competition policy, notably through the implementation of improved electronic data exchange with the national administrations in order to facilitate information and consultation procedures.10. Telematic networks in the areas of culture, information, communication, and audiovisual sector, notably for the exchange of information concerning content issues on open networks and to promote the development and free circulation of new audiovisual and information services.11. Telematic networks in the transport sector, notably for the support of the exchange of data concerning drivers, vehicles and transport operators.12. Telematic networks in the area of tourism, environment, consumer protection and consumer health protection for the support of the exchange of information between Member States.C. INTERINSTITUTIONAL NETWORKSTelematic networks in support of the interinstitutional exchange of information, notably:1. in support of the Community decision-making process and Parliamentary questions;2. for the setting up of the necessary telematic links between the Commission, European Parliament, other European institutions and the Council (including the site of the European Union Presidency-in-office and the Permanent Representation of the Member States);3. in facilitation of multilingualism in interinstitutional information exchanges, means of translation workflow management and translation support tools, the sharing/exchanging of multilingual resources, and the organisation of common access to terminology databases;4. for document sharing between European Agencies and bodies and the European institutions.D. GLOBALISATION OF IDA NETWORKSExtension of IDA networks to the EEA, EFTA, CEECs and other associated countries, as well as to G7 countries and international organisations, in particular regarding the social security, healthcare, pharmaceutical and environmental telematic networks.E. OTHER SECTORAL NETWORKSThe projects which were previously funded by the IDA programme and which now have their own Community funding nevertheless fall within the group "other sectoral networks" referred to in Article 11 of the Decision.